Citation Nr: 0425901	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
mixed tension and migraine headaches, now diagnosed as 
vascular migraine headaches, prior to May 20, 2002.

2.  Entitlement to an evaluation greater than 30 percent for 
vascular migraine headaches from May 20, 2002.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from August 1993 to April 
1997.

This matter previously came before the Board of Veterans' 
Appeals (Board) from a rating decision in January 1998 of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, granted 
entitlement to service connection for mixed tension and 
migraine headaches with assignment of a noncompensable 
evaluation effective from April 12, 1997.  

The veteran presented oral testimony before the undersigned 
Veterans Law Judge in July 2000, a transcript of which has 
been associated with the claims file.

The Board remanded the case in August 2000 for further 
development and readjudication.  

In an August 2002 rating decision the RO assigned a 30 
percent evaluation for the veteran's headache disorder, now 
diagnosed as vascular migraine headaches, effective from May 
20, 2002.  

On a claim for original or increased disability rating, 
however, the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation 
and, thus, such claim remains in controversy where less than 
the maximum available benefit is awarded.  AB v. Brown, 6 
Vet. App. 35 (1993).

On February 24, 2003 the Board denied entitlement to an 
initial compensable evaluation prior to May 20, 2002, and an 
evaluation in excess of 30 percent from May 20, 2002 for 
vascular migraine headaches.

In November 2003 the appellant and the Secretary moved the 
United States Court of Appeals for Veterans Claims (CAVC) to 
vacate and remand the Board's February 24, 2003 decision.  

In November 2003 the CAVC issued an Order vacating the 
Board's February 24, 2003 decision, and remanded the claim to 
the Board for readjudication consistent with the November 
2003 Joint Motion for Remand and Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in April 2002 which is 
only marginally compliant with Quartuccio, supra.

In the November 2003 Joint remand the parties noted that the 
directives of the Board's August 2000 remand were not fully 
complied with by the VA medical specialists in neurology and 
ophthalmology who examined the veteran in May 2002, thereby 
constituting a violation of Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the Board is of the opinion that in view of the 
out of date clinical information provided by the May 2002 
examinations, the veteran should again be examined, and the 
examiners involved should again be directed to specifically 
follow Board instructions in providing medical opinions.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for her mixed tension and 
migraine headaches, now diagnosed as 
vascular migraine headaches since May 
2002.  She should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
neurological and ophthalmological 
examinations of the appellant by a board 
of appropriate specialists for the 
purpose of ascertaining the nature and 
extent of severity of her headaches and 
any visual difficulties resulting 
therefrom.  


The claims file, the criteria for rating 
migraine headaches and visual 
disabilities, and separate copies of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including addressing 
the criteria for rating migraine and 
visual disorders.  The neurological 
examiner must be requested to express an 
opinion as to whether the appellant 
suffers from prostrating headaches, and 
both examiners must address whether any 
visual disability has resulted from the 
service-connected mixed tension and 
migraine headaches.  If there is no such 
direct causal relationship, the examiners 
should express an opinion as to whether 
the service-connected headache disability 
has aggravated any visual disorder found 
present.  If such aggravation is 
determined to be present, the examiners 
must address the following medical 
considerations:

(1) The baseline manifestations which are 
due to the effects of any eye disability 
found on examination;

(2) The increased manifestations which, 
in the examiners' opinions, are 
proximately due to service-connected 
mixed tension and migraine headaches; and 

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any eye disability found on 
examination are proximately due to the 
service-connected headache disability.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate any inferred claim of service 
connection for a visual disability as 
secondary to the service-connected 
headache disability with application of 
38 C.F.R. § 3.310(a) (1999) and Allen v. 
Brown, 7 Vet. App. 439 (1995).  The VBA 
AMC should readjudicate the issue of 
entitlement to an initial compensable 
evaluation for mixed tension and migraine 
headaches.  The VBA AMC should document 
its consideration of the applicability of 
Fenderson v. West, 12 Vet. App. 119 
(1999) relative to assignment of 
"staged" ratings, and 38 C.F.R. 
§ 3.321(b)(1) (2003).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until she is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claims on appeal, and may 
result in their denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


